06/25/2020
                IN THE COURT OF APPEALS OF TENNESSEE
                             AT JACKSON
                                January 15, 2020 Session

     THOMAS ROBERT BLAKEMORE v. LYNN ANN BLAKEMORE

                 Appeal from the Chancery Court for Henry County
                  No. 23343 Carma Dennis McGee, Chancellor
                     ___________________________________

                           No. W2018-01391-COA-R3-CV
                       ___________________________________


This divorce action concerns the trial court’s division of the marital estate, calculation of
child support, and its denial of alimony and attorney fees. We affirm in part, vacate in
part, and remand for proceedings consistent with this opinion.


      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court
                Vacated in part, Affirmed in part; Case Remanded

JOHN W. MCCLARTY, J., delivered the opinion of the court, in which J. STEVEN
STAFFORD, P.J., W.S. and ARNOLD B. GOLDIN, J., joined.

Shon D. Johnson, Paris, Tennessee, for the appellant, Lynn Ann Blakemore.

W. Brown Hawley, II, Paris, Tennessee, for the appellee, Thomas Robert Blakemore.


                                        OPINION

                                 I.     BACKGROUND

       Thomas Robert Blakemore (“Husband”) and Lynn Ann Blakemore (“Wife”)
married in September 2002. This was Husband’s second marriage and Wife’s first. One
child (“the Child”) was born of the marriage. The parties separated in August 2015 when
Wife threatened Husband and the Child with a 10-inch butcher knife. Wife was arrested,
but Husband dismissed the complaint to allow for reconciliation. The parties attempted
reconciliation until Husband filed this action on April 28, 2016, alleging grounds for a
divorce and requesting designation as the primary residential parent of the Child.
       The parties attended mediation and agreed to sell the marital residence. They were
unable to come to terms on the remaining issues pertinent to their divorce proceeding.
Husband later refused to sell the residence when the purported buyers requested a second
extension of the closing date. Husband then sought to remain in the residence with the
Child over Wife’s objection.

       The case proceeded to a hearing in January 2018, in which the parties detailed the
demise of the marriage and the contentious nature of their relationship and its effect on
the Child. Husband recounted a plethora of degrading and threatening comments made
by Wife to the Child and himself. Wife offered an explanation for the same and
described the relationship as having good years and bad years. She claimed that the
parties often fought about money and his adult children. She explained that he agreed to
her staying home with the Child but that he later expected her to work.

       Relative to income and future earning potential, Wife, who was 52 years old at the
time of the hearing, attained a Bachelor’s of Arts degree in Social Work and a Master’s
Degree in Social Work. She has served in various positions in the medical field since
1987 and was a nursing home administrator from 1996 through 2009, earning from
$80,000 to $100,000 per year. She worked part-time from 2009 through May 2013, when
the parties moved to Tennessee to facilitate her being a stay-at-home mother. She
worked sporadically following the move.

       Wife has not worked since May 2017, as a result of various medical ailments,
including Type I and Type II Diabetes, neuropathy, lumbar and cervical problems,
bulging discs, vertigo, osteoarthritis, and chronic pain. She has applied for disability
benefits. At the time of the hearing, she was receiving $350 in food stamps, $142 from
Families First, and additional assistance in the amount of $452 per month. She has no
other income. She listed expenses of $5,827.08 per month, not including future medical
costs once she no longer has health insurance through Husband.

       Husband, who was 61 years old at the time of the hearing, is a retired firefighter
and Emergency Medical Technician (“EMT”). He is a high school graduate and has also
attained some medical training, including completion of his EMT course. He has some
prior work experience as a home inspector, but, like Wife, he too suffers from medical
ailments, including minor back and hip problems. He relies upon his pension, which
provides a gross income of $5,449 per month. He listed expenses of $7,030.89 per
month, including $1,800 in credit card payments. He was set to receive a 3 percent cost
of living adjustment, beginning January 2018. He also became eligible for Social
Security benefits on June 1, 2018, but was uncertain whether he would begin drawing
from those benefits at that time.

      Relative to marital property, Wife contributed $65,000 from her 401k to the
purchase of the marital home in 2011. The home was jointly titled. Husband contributed
                                         -2-
$60,000 he received as a family inheritance to the payment of marital expenses. The
parties likewise purchased various items of valuable property throughout the marriage.

        Following the hearing, the trial court granted Husband a divorce on the grounds of
inappropriate marital conduct, divided the marital estate, denied Wife’s request for
transitional alimony due to Husband’s inability to pay, designated Husband as the
primary residential parent of the Child, awarded Wife co-parenting time, calculated her
child support obligation, and denied the competing requests for attorney fees. This
appeal followed the court’s resolution of the parties’ post-trial motions, in which the
court, inter alia, reduced its calculation of Husband’s gross monthly income in
consideration of Wife’s receipt of a portion of his monthly pension payment.


                                     II.    ISSUES

      (A) Whether the court erred in its valuation and division of the marital
      estate.

      (B)    Whether the court erred in its calculation of child support.

      (C)    Whether the court erred in its denial of transitional alimony.

      (D)    Whether the court erred in its denial of attorney fees.

      (E)    Whether Wife is entitled to attorney fees on appeal.


                          III.   STANDARD OF REVIEW

       This case was tried by the court without a jury. The review of the trial court’s
findings of fact is de novo with a presumption of correctness unless the evidence
preponderates otherwise. Tenn. R. App. P. 13(d); Armbrister v. Armbrister, 414 S.W.3d
685, 692 (Tenn. 2013). Our review of a trial court’s conclusions of law is de novo upon
the record with no presumption of correctness. Tyron v. Saturn Corp., 254 S.W.3d 321,
327 (Tenn. 2008).


                                   IV.     ANALYSIS

                                            A.

       Wife raises a number of issues concerning the court’s division of the marital
estate. The trial court has broad discretion in fashioning an equitable distribution of
                                         -3-
marital property, and an appellate court will defer to a trial court’s distribution unless it is
inconsistent with the statutory factors or is not supported by a preponderance of the
evidence. Baggett v. Baggett, 422 S.W.3d 537, 543 (Tenn. Ct. App. 2013).

       In all divorce cases, after classifying the parties’ property, the trial court is
directed to “equitably divide, distribute or assign the marital property between the parties
without regard to marital fault in proportions as the court deems just.” Tenn. Code Ann.
§ 36-4-121(a)(1); Davidson v Davidson, No. M2003-01839-COA-R3-CV, 2005 WL
2860270, at *2 (Tenn. Ct. App. Oct. 31, 2005); Edmisten v. Edmisten, No. M2001-00081-
COA-R3-CV, 2003 WL 21077990, at *11 (Tenn. Ct. App. May 13, 2003). Decisions
regarding the value of marital property are questions of fact. Kinard v. Kinard, 986
S.W.2d 220, 231 (Tenn. Ct. App. 1998). Accordingly, they are entitled to great weight
on appeal and will not be second-guessed unless they are not supported by a
preponderance of the evidence. Smith v. Smith, 93 S.W.3d 871, 875 (Tenn. Ct. App.
2002); Ray v. Ray, 916 S.W.2d 469, 470 (Tenn. Ct. App. 1995). In making an equitable
division of marital property, the trial court is guided by the following relevant factors:

       (1) The duration of the marriage;
       (2) The age, physical and mental health, vocational skills, employability,
       earning capacity, estate, financial liabilities and financial needs of each of
       the parties;
       (3) The tangible or intangible contribution by one (1) party to the
       education, training or increased earning power of the other party;
       (4) The relative ability of each party for future acquisitions of capital assets
       and income;
       (5) The contribution of each party to the acquisition, preservation,
       appreciation, depreciation or dissipation of the marital or separate property,
       including the contribution of a party to the marriage as homemaker, wage
       earner or parent, with the contribution of a party as homemaker or wage
       earner to be given the same weight if each party has fulfilled its role;
       (6) The value of the separate property of each party;
       (7) The estate of each party at the time of the marriage;
       (8) The economic circumstances of each party at the time the division of
       property is to become effective;
       (9) The tax consequences to each party, costs associated with the
       reasonably foreseeable sale of the asset, and other reasonably foreseeable
       expenses associated with the asset;
       (10) The amount of social security benefits available to each spouse; and
       (11) Such other factors as are necessary to consider the equities between the
       parties.



                                             -4-
Tenn. Code Ann. § 36-4-121(c). The factors are not listed in order of importance, and
each is to be considered in relation to the specific facts of each case. See Powell v.
Powell, 124 S.W.3d 100, 108 n.8 (Tenn. Ct. App. 2003).

       Here, the court’s property division resulted in Wife receiving total net assets
valued at $34,227.74 and Husband receiving net assets valued at $88,633.21. These
values were determined following the court’s allocation of marital debt. As an element
of the property division, the court directed Husband to pay Wife $27,202.73 within 90
days from the entry of the order using funds obtained from the refinancing of the marital
residence. This payment results in a 50/50 split of marital property.

       Wife first suggests that the court should have returned her investment into the
marital property and awarded her one-half of the equity that accrued from the residence
during the marriage. We disagree. Husband also contributed to the marriage by way of
an inheritance in almost the same amount of Wife’s investment into the marital residence.

       Husband agrees with the court’s valuation and division of the marital property,
with the exception of the Kubota mower. He asserts that the court erroneously set a value
of $6,000 when he presented evidence establishing a value of $364. The record supports
the court’s valuation.

        Wife next claims that the court failed to identify and allocate four credit card
debts, totaling approximately $54,000 in marital debt. Marital debt is subject to equitable
division in the same manner as marital assets. Alford v. Alford, 120 S.W.3d 810, 813
(Tenn. 2003). In Alford, the Supreme Court defined marital debt consistent with the
definition of marital property, which is defined by statute as “‘all real and personal
property, both tangible and intangible, acquired by either or both spouses during the
course of the marriage up to the date of the final divorce hearing and owned by either or
both spouses as of the date of filing a complaint for divorce.”’ Id. at 813 (quoting Tenn.
Code Ann. § 36-4-121(b)(1)(A)).

       The four disputed debts were listed by the trial court as follows:

      Card             Husband’s             Wife’s             Court’s       Assigned
                         Value                Value             Value
Chase SW Card       $20,895.61          $32,000               $20,895.61    Husband
Citi Card           $10,146.50          $4,517.03             $10,146.50    Husband
Citi Simplicity     $3,000              $2,900                $3,000        Husband
Discover            $5,585.40           $15,000               $5,585.40     Husband


                                            -5-
       The court did not identify these debts by account number. The record reflects that
the parties maintained separate accounts with several credit card companies. In
allocating the debt, the court failed to recognize that there were separate accounts with
these companies and ruled as if each party had submitted its own approximate value as
evidenced in the above table. The court then accepted Husband’s value and saddled him
with the corresponding debt without consideration of the other account. By way of
example, Wife listed a debt of $31,440 for a Chase account ending in -6227, while
Husband listed a debt of $20,891 for a Chase account ending in -9551. The court failed
to recognize that these were two separate accounts. Instead, the court assigned the debt
of $20,891 from the account ending in -9551 to Husband but did not allocate the debt of
$31,440 from the account ending in -6227. This was error.

       Husband first responds that these were Wife’s separate debts, incurred after the
separation. The court did not so find. Further, debts incurred by either or both spouses
during the course of a marriage are properly classified as marital. Alford, 120 S.W.3d at
811. They include debts incurred up to the date of the final divorce hearing. Id. at 813.

        Husband next maintains that any error in the court’s failure to assign these debts
was harmless. He notes that assigning the unallocated debt of $54,000 to him would
decrease his total net assets to $34,000 and obviate the need for his payment of $27,000
to equalize the division. He asks this court to simply leave the division as originally
found by the trial court and allow his $27,000 payment to cure the error. We disagree.
The trial court’s erroneous property division affects other aspects of this divorce
proceeding, namely our consideration of the trial court’s decision to deny Wife’s request
for attorney fees as alimony in solido. Accordingly, we vacate the court’s allocation of
marital debt and remand for reconsideration.

       Wife next claims that the court improperly classified a Citi Diamond credit card
debt of $10,146 as marital debt. She explains that Husband did not claim such a debt or
submit any account statement for the court’s consideration. Husband agrees that his card
was not a Citi Diamond card as listed by the trial court but maintains that he submitted a
debt of approximately $10,000 on a Citi Card as marital debt. The record reflects that the
court properly allocated this debt to Husband and that this was a mistake in name only
that did not affect the ultimate property division. However, given the confusion in the
court’s assignment of debts, we direct the court to correct the error upon remand.

       Wife next asserts that the court initially made an equitable division of Husband’s
pension by awarding her 7/30th of the benefit but that it then erroneously reduced the
award and assigned an actual dollar value. She states that the amount awarded should be
reflected as a percentage or fraction to avoid her loss of the vested annual increases.
Husband responds that the court’s award and calculation of his pension income was
supported by the evidence. In dividing the pension, the court initially stated as follows:

                                          -6-
       No evidence of a cash value of said pension was presented. Therefore, the
       Court has assumed for the purposes of property division that the pension
       has no lump sum cash value to be divided, but must be paid in monthly
       installments guaranteed for the life of the beneficiary. Husband shall retain
       23/30 of said pension payment and Wife shall be entitled to 7/30 of said
       pension payment.

In the post-trial proceedings, the court then amended its ruling to reflect that Wife should
receive 1/2 of the 7/30 marital portion of the pension, with an estimated dollar amount of
$617.27 per month.

       ‘“Marital property” includes the value of vested and unvested pension benefits,
vested and unvested stock option rights, retirement, and other fringe benefit rights
accrued as a result of employment during the marriage[.]”’ Tenn. Code Ann. § 36-4-
121(b)(1)(B)(i). We agree with the court’s amendment insofar as it reflected her receipt
of 1/2 of the 7/30 marital portion of the pension; however, we hold that the award should
be maintained as a percentage to ensure Wife’s receipt of the full value of the award
without need to return to the court for continued amendments.


                                            B.

       Wife raises a number of issues concerning the court’s calculation of child support
and her support arrearage. The setting of child support is a discretionary matter we
review using the deferential “abuse of discretion” standard of review, which requires the
court “to consider (1) whether the decision has a sufficient evidentiary foundation, (2)
whether the court correctly identified and properly applied the appropriate legal
principles, and (3) whether the decision is within the range of acceptable alternatives.”
State ex rel. Vaughn v. Kaatrude, 21 S.W.3d 244, 248 (Tenn. Ct. App. 2000). “In making
the court’s determination concerning the amount of support of any minor child or
children of the parties, the court shall apply, as a rebuttable presumption, the child
support guidelines” that are promulgated by the Tennessee Department of Human
Services Child Support Service Division. Tenn. Code Ann. § 36-5-101(e)(1)(A).

        First, Wife claims that the court erred in calculating Husband’s gross income.
According to the child support worksheet, the court calculated Husband’s gross monthly
income as $5,290, which was his gross monthly income for 2016, despite documentation
in the record providing that Husband’s income for 2017 was $5,449, a difference of $159.
This was error.

        Wife next takes issue with the court’s calculation of her gross monthly income.
First, she explains that she provided the court with her income information, reflecting a
total gross monthly income of $944 but that the court imputed an income of $1,256.67, an
                                           -7-
amount commensurate with minimum wage. She argues that the court’s imputation of
income was error, absent a finding of voluntary underemployment. The Guidelines
provide that a court may impute income in one of the following three situations:

       (1) If a parent has been determined by a tribunal to be willfully and/or
       voluntarily underemployed or unemployed; or
       (2) When there is no reliable evidence of income; or
       (3) When the parent owns substantial non-income producing assets, the
       court may impute income based upon a reasonable rate of return upon the
       assets.

Tenn. Comp. R. & Regs. 1240-02-04-.04. The court did not rely upon any of the
aforementioned situations in imputing an income of minimum wage. However, in
denying Wife’s request for alimony, the court found that she presented no evidence of an
inability to be gainfully employed and that she had an extensive education which lends
itself to sedentary labor and does not demand the stamina required to perform physical
labor. Husband claims that the court committed error by failing to find that Wife was
voluntarily underemployed in consideration of her education, employment history, and
failure to establish her inability to work. We agree and direct the court to impute an
income commensurate with her education and employment history.

        Wife next takes issue with the court’s modification of her gross monthly income to
reflect her receipt of Husband’s pension income. Tennessee Code Annotated section 36-
5-101(a)(9) provides as follows:

       Where . . . pension benefits . . . or any other tax qualified account has been
       considered by the trial court, and determined to be marital property to be
       divided, the distributions of such lump sum amounts necessary to complete
       the division of property, whether distributed in a single payment or by
       periodic payments, shall not be considered income for the purpose of
       determining a spouse or ex-spouse’s right to receive alimony or child
       support, but the income generated by the investment of such lump sum
       awards shall be considered income for such purpose.

The consideration of pension income in determining Wife’s support obligation was error.

        Lastly, Wife claims that the court erred in its calculation of her co-parenting time
in setting the amount of her child support arrearage. The court found as follows:

       Child support shall be awarded retroactive to May 1, 2016, to be calculated
       with the day counts listed on Exhibit 18 for the respective time periods.
       [Wife’s] income will be imputed at minimum wage for said retroactive

                                           -8-
       support and [Husband’s] income will be $5,290.90 per month. [Wife] will
       pay said arrearage at a rate of $50.00 per month until paid in full.

Husband agrees that the court committed error in its calculation of the support arrearage
by failing to calculate the arrearage from the date of separation and by failing to consider
Wife’s actual income during that time in setting her obligation. The Guidelines provide
that the amount of retroactive child support should be calculated from the date of one of
the following:

       1.     Of separation of the parties in a divorce or in an annulment; or
       2.     Of abandonment of the child and the remaining spouse by the other
       parent in such cases; or
       3.     Of physical custody of the child by a parent or non-parent caretaker.

Tenn. Comp. R. & Regs. 1240-02-04-.06(1)(b). Here, the parties separated on August
31, 2015, at which time Husband also retained exclusive physical custody of the Child
pursuant to a court order. The Child remained with Husband even after the order expired
on November 15. Accordingly, we hold that the support arrearage should be calculated
from August 31, 2015, the date of the separation and the date on which Husband received
exclusive physical custody of the Child. We direct the parties to submit new day counts,
beginning August 31, 2015, for the court’s calculation of the support arrearage.

       In consideration of the foregoing, we vacate the court’s decision as it pertains to
its calculation of the parties’ support obligations and its calculation of the support
arrearage. We remand for recalculation of the same.


                                            C.

        Wife argues that she established her need for alimony and Husband’s ability to
pay as evidenced by his payments of large sums each month on his credit card, his cost of
living increase in January 2018, and his future receipt of Social Security benefits.
Husband responds that the court’s denial of alimony was appropriate given Wife’s fault
in the divorce and her failure to establish her claimed disability and inability to work.

       Trial courts have broad discretion to determine spousal support if needed and, if
so, the nature, amount, and duration of the award. Gonsewski v. Gonsewski, 350 S.W.3d
99 (Tenn. 2011); Burlew v. Burlew, 40 S.W.3d 465, 470 (Tenn. 2001); Crabtree v.
Crabtree, 16 S.W.3d 356, 360 (Tenn. 2000). The role of an appellate court in reviewing
an award of spousal support is to determine whether the trial court applied the correct
legal standard and reached a decision that is not clearly unreasonable. Broadbent v.
Broadbent, 211 S.W.3d 216, 220 (Tenn. 2006).
                                           -9-
       Transitional alimony is defined as “a sum of money payable by one (1) party to, or
on behalf of, the other party for a determinate period of time. Transitional alimony is
awarded when the court finds that rehabilitation is not necessary, but the economically
disadvantaged spouse needs assistance to adjust to the economic consequences of a
divorce.” Tenn. Code Ann. § 36-5-121(g)(1). In determining whether to award support,
the Tennessee Code provides for the weighing of certain factors:

       (1) The relative earning capacity, obligations, needs, and financial
       resources of each party, including income from pension, profit sharing or
       retirement plans and all other sources;
       (2) The relative education and training of each party, the ability and
       opportunity of each party to secure such education and training, and the
       necessity of a party to secure further education and training to improve such
       party’s earnings capacity to a reasonable level;
       (3) The duration of the marriage;
       (4) The age and mental condition of each party;
       (5) The physical condition of each party, including, but not limited to,
       physical disability or incapacity due to a chronic debilitating disease;
       (6) The extent to which it would be undesirable for a party to seek
       employment outside the home, because such party will be the custodian of
       a minor child of the marriage;
       (7) The separate assets of each party, both real and personal, tangible and
       intangible;
       (8) The provisions made with regard to the marital property, as defined in §
       36-4-121;
       (9) The standard of living of the parties established during the marriage;
       (10) The extent to which each party has made such tangible and intangible
       contributions to the marriage as monetary and homemaker contributions,
       and tangible and intangible contributions by a party to the education,
       training or increased earning power of the other party;
       (11) The relative fault of the parties, in cases where the court, in its
       discretion, deems it appropriate to do so; and
       (12) Such other factors, including the tax consequences to each party, as are
       necessary to consider the equities between the parties.

Tenn. Code Ann. § 36-5-121(i). Although each of these factors must be considered when
relevant to the parties’ circumstances, “the two that are considered the most important are
the disadvantaged spouse’s need and obligor spouse’s ability to pay.” Mayfield v.
Mayfield, 395 S.W.3d 108, 116 (Tenn. 2012).

       In denying Wife’s request for transitional alimony, the court reasoned as follows:

                                          - 10 -
      In reviewing the statutory factors for alimony set forth above, the Court
      finds that this is a somewhat lengthy marriage. The parties have both
      retired. Wife claims that she is disabled, although she has presented no
      evidence of an inability to be gainfully employed. She has an extensive
      education which lends itself to sedentary labor and does not demand the
      stamina required to perform physical labor. Wife has expressed no intent
      or desire to further her education or obtain new employment training, which
      is understandable considering her extensive education and work experience.
      Husband has only periodic fixed payments, in addition to the potential for
      social security payments. The parties enjoyed a comfortable standard of
      living while together. Husband currently enjoys much the same standard,
      but there is no proof that Wife cannot improve her current standard of
      living. Husband has been assigned the vast majority of the marital debt, as
      reflected on the attached spreadsheets. Further, wife has been found to be
      at fault in the demise of the marriage.

      The Court has set forth the law with reference to Wife’s alimony claim.
      The Court has also set out what it considers to be the facts which impact
      upon the Court’s ruling on this request. After consideration of the facts set
      forth above and the factors set forth in the statute, which includes a
      consideration of the distribution of the marital estate, and considering
      specifically Wife’s need and Husband’s ability to pay, the Court finds that
      Wife has a need for transitional alimony. Wife is temporarily economically
      disadvantaged due to the divorce, and has been detrimentally affected by
      the breakdown of the marriage. However, Husband does not have the
      ability to pay spousal support. In making this determination, the Court has
      specifically considered the age of the parties and their future earning
      potential, and the liability for the marital debt. Therefore, the Court denies
      Wife’s request for alimony.

While the court considered Husband’s future earning potential in denying Wife’s request,
the record reflects that Husband’s income information used by the trial court was
inaccurate at the time of the hearing. The court calculated Husband’s gross monthly
income as $5,290, which was his gross monthly income for 2016, despite documentation
in the record providing that Husband’s income for 2017 was $5,449, a difference of $159.
Further, the court imputed an income of minimum wage for Wife when her education and
employment history merited a higher income. With these considerations in mind, we
vacate the court’s denial of transitional alimony and remand for consideration of the same
with accurate information.




                                          - 11 -
                                          D. & E.

        Wife argues that she established her need for attorney fees at trial as evidenced by
her extensive medical issues and limited ability to work and that she also established
Husband’s ability to pay as evidenced by his payment of large sums each month on his
credit card.

       The decision to award (or deny) attorney fees as alimony in solido is within the
sound discretion of the trial court. Crabtree, 16 S.W.3d at 361; Kincaid v. Kincaid, 912
S.W.2d 140, 144 (Tenn. Ct. App. 1995). The appellate court will not interfere with an
award, except upon a showing of an abuse of discretion, where the evidence
preponderates against the award. Long v. Long, 957 S.W.2d 825 (Tenn. Ct. App. 1997);
Elliot v. Elliot, 825 S.W.2d 87, 92 (Tenn. Ct. App. 1991); Butler v. Butler, 680 S.W.2d
467, 470 (Tenn. Ct. App. 1984).

      An award of attorney fees in divorce cases is considered spousal support,
generally characterized as alimony in solido. Yount v. Yount, 91 S.W.3d 777, 783 (Tenn.
Ct. App. 2002). An award of such fees is subject to the same factors that must be
considered in the award of any other type of alimony. Gonsewski, 350 S.W.3d at 113;
Yount, 91 S.W.3d at 783. Therefore, the statutory factors listed in Tennessee Code
Annotated section 36-5-101(d)(1) are to be considered in a determination of whether to
award attorney fees. Langschmidt v. Langschmidt, 81 S.W.3d 741, 751 (Tenn. 2002).

       An award of attorney fees “is conditioned upon a lack of resources to prosecute or
defend a suit in good faith.” Langschmidt, 81 S.W.3d at 751 (quoting Fox v. Fox, 657
S.W.2d 747, 749 (Tenn. 1983)). The award of attorney fees as additional alimony is most
appropriate where the divorce does not provide the obligee spouse with a source of funds,
such as from property division, with which to pay his or her attorney fees. Yount, 91
S.W.3d at 783. Having found reversible error in the court’s property division, we vacate
the denial of attorney fees as alimony in solido and remand for reconsideration of this
issue.

       For the same reasons that Wife seeks attorney fees at the trial level, she also seeks
attorney fees incurred at the appellate level. As we have stated:

       [I]t is in the sole discretion of this court whether to award [attorney] fees on
       appeal. As such, when this court considers whether to award [attorney]
       fees on appeal, we must be mindful of “the ability of the requesting party to
       pay the accrued fees, the requesting party’s success in the appeal, whether
       the requesting party sought the appeal in good faith, and any other equitable
       factor that need be considered.”


                                            - 12 -
Parris v. Parris, No. M2006-02068-COA-R3-CV, 2007 WL 2713723, at *13 (Tenn. Ct.
App. Sept. 18, 2007) (quoting Dulin v. Dulin, No. W2001-02969-COA-R3-CV, 2003 WL
22071454 (Tenn. Ct. App. Sept. 3, 2003)) (other internal citations omitted). Exercising
our discretion in such matters, we respectfully deny the request for attorney fees on
appeal.


                                 V.     CONCLUSION

       We vacate the court’s decision as it pertains to the debt division, pension payment,
child support issues, and the alimony determinations. We remand for proceedings
consistent with this opinion. We affirm the judgment in all other respects. Costs of the
appeal are taxed equally to the parties, Thomas Robert Blakemore and Lynn Ann
Blakemore.


                                                   _________________________________
                                                   JOHN W. MCCLARTY, JUDGE




                                          - 13 -